DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Applicant(s) Response to Official Action
The response filed on 02/23/2022 has been entered and made of record.

Claim Rejections - 35 USC § 102 and 35 USC § 103
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 19 recites the limitation "the activation". There is insufficient antecedent basis for this limitation in the claim.


Specification objected
[4]	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
The subject matter "… The test and measurement device as claimed in claim 18, wherein the processor is further configured to execute instructions that cause the processor to save information received through the communications link, wherein that information includes a photograph of the test and measurement device." in original claim 20 is missing from the descriptive portion of the specification. Please correct the specification appropriately.



Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Frenz et al. (US20150095717A1) (hereinafter Frenz).
Note: Pillai et al. (US20100077260A1) (hereinafter Pillai) is incorporated by references in Frenz (see Frenz: Para 0077). This references are treated as part of the specification of Frenz (see M.P.E.P 2163.07 (b)). 

Regarding Claim 18, Frenz meets the claim limitations as follows:
A test and measurement device, [i.e. test device 130 and system controller 134 and computing device 1120 and remote test platform 1150; Fig. 20, Para 0086-0092] comprising: 
at least one communications link; [i.e. remote computing devices communicates with a remote test platform or cloud computing platform using any wired or wireless communication link, the user interface 10 can be rendered on any of the afore-mentioned computing devices that is also in 
a memory; [i.e. non-volatile system memory 1122 and various non-removable data storage devices 1124 and removable data storage media 1125, Data store 1162, Data Cache 1160; Fig. 20, Para 0087] and 
a processor [i.e. processing unit 1126; Fig. 20, Para 0087] configured to execute instructions [i.e. Operating system and other application modules are stored in system memory 1122. Various program modules are stored on non-volatile/non removable storage media 1124; Fig. 20, Para 0088] that cause the processor to: 
receive a trigger message (i.e. request message) through the communications link; [i.e. requests made to the test device 130 from one or more users of the mobile or remote devices 156; Fig. 20-21, 24-25, Para 101]
save instrument data at that time into the memory upon reception of the trigger message; [i.e. request made to the test device may contains inquiring /obtaining realtime status, real time test data, and having access to the test device to control the controllable element of the test device from beginning to end, such as capturing the video and storing in the memory of test device, storing test data including data from the sensor in the memory of the test device; Fig. 20, 24-25, Para 0070, 0077-0079, 0089-0092] and 
transmit the instrument data to a location remote to the test and measurement device. [i.e. data from test device 130 such as test data and/or status can be transmitted through the remote test platform 1150 to one or more of the mobile or remote devices 156 and rendered to the user thereof in real time.; Fig. 20, Para 0092] 

Regarding Claim 19, Note the Rejection for claim 18, wherein Frenz further discloses
   



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 4-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over view of Frenz et al. (US20150095717A1) (hereinafter Frenz) and further in view of Picardi et al. (US10741087B1) (hereinafter Picardi).
Note: Pillai et al. (US20100077260A1) (hereinafter Pillai) is incorporated by references in Frenz (see Frenz: Para 0077). This references are treated as part of the specification of Frenz (see M.P.E.P 2163.07 (b)). 

Regarding Claim 11, Frenz meets the claim limitations as follows:
A communications device, [i.e. mobile phone, cellular phone, smartphone, tablet, portable computing device; [11 Fig. 1, 156, 157, 158 Fig. 20, Para 0048, 0055, 0091] comprising: 
a camera having an actuator; [i.e. the mobile device equipped with a camera 242; 242 Fig. 24, 25, Para 0103, and input image of the bar code is captured via the camera 242;  250 Fig.26, Para 0105; implying camera having an actuator]
at least one communications link; [i.e. remote computing devices communicates with a remote test platform or cloud computing platform using any wired or wireless communication link; Para 0048]
a memory; [i.e. computer can comprises a conventional personal, mobile, tablet, smart phone, etc. having a central processing unit (CPU), memory; Para 0084] and 
a processor (i.e. CPU/processing unit) configured to execute instructions that cause the processor [i.e. software module executed by the processor of the computing device 11 generating user interface 10; Para 0058, software module executing on the remote computing device; Para 0061, program modules executed by the computer; Para 0085; creating a test procedure using a graphical user interface that allows the user to define the test procedure; and control the controllable 
send an actuation signal to the camera to take a photograph of an instrument when a user activates the actuator [i.e. the mobile device equipped with a camera 240 is used to access data utilizing image or bar code 1202 affixed to the test device 130; Fig. 24, Para 0103; taking a picture of the bar code is also construed as taking the picture of the instrument, as the bar code is part of the instrument] and, 
in response to the actuation signal, (i.e. capturing of image) send a trigger message to the instrument [i.e. request (i.e. trigger message) made to the test device by the mobile device user by transmit the code and mobile device address, by utilizing the captured the image or barcode or NFC tool,  user can access test or maintenance data for the device or any component of the device 130 using the image or bar codes; Fig. 24-25, Para 0101-0105] cause the instrument to save instrument data, [i.e. request made (i.e. trigger message transmitted) to the test device may be for inquiring the current status, real-time test data or establishing the communication between mobile device user having access to the test device and controlling test device and control units of the testing device by transmitting a commands; Para 0101-0102; user can access test or maintenance data for the device or any component of the device 130 using the image or bar codes; Para 0104, as controller 134 provides a program interface to define and set the control parameters for the test device 130 and thereby control functions of the test device 130, Para 0087, via test program where user may define a test procedure using a graphical user interface that allows the user to define the test procedure; and control the controllable element of the test device from beginning to end; Para 0077-0079, (Also, refer to Pillai: that discloses employ a "workﬂow" type 
store the photograph in the memory with associated information about the photo including user information; [i.e. mobile device equipped with a camera captures an image of barcode affixed to the test device and provides a digital image of the bar code to a reader application. The digital image is processed by the reader application to provide an alphanumeric URL code; indicating that the image of the instrument containing the barcode and the associated information(i.e. code) along with mobile device address identifying the user are stored in the memory of the mobile device.; Para 0096, 0103-0105]
transmit at least the 
Frenz does not explicitly disclose the following claim limitations:
…  take a photograph of an instrument …
… store the photograph in the memory with associated information about the photo including user information; and 
transmit at least the photo, associated information, and the user information to a remote location. 

… take a photograph (i.e. media) of an instrument [i.e. the drone 144 (i.e. mobile device) can capture media (i.e. images) of the television 124 (i.e. instrument/device) from various angles. The drone 144 can then perform image recognition to determine a make and model of the television124; c. 25, l. 30-37]…
… store the photograph in the memory [i.e. the robotic devices may include drones; c. 31, l. 9-10, and robotic device may store any data/information available to robotic device; c. 32, l. 35-43, where the drone 144 can capture media of the television 124 (i.e. device) from various angles. The drone 144 can then perform image recognition to determine a make and model of the television124; c. 25, l. 30-37, media data; c. 27, l. 13-19, also refer to c. 13, l. 31-67; indicating the photograph of the item/device/instrument is stored in the memory of the mobile device.]  with associated information about the photo [i.e. barcode data, the location of the new identified device on the digital map, and/or the make and model information of the newly detected device; c. 27, l. 13-19, also refer to c. 13, l. 31-67; indicating the associated information about the photo is stored]  including user information [i.e. information identifying the drone; c. 13, l. 31-67; indicating the user information is stored]; and 
transmit at least the photo, associated information, and the user information to a remote location. [i.e. drone transmitting and server controller receiving the media information (i.e. the photograph of the device/instrument), associated information of a device such as barcode data, the location of the new identified device on the digital map, and/or the make and model information along with user information that identifies the drone (i.e. mobile device) which has captured the photograph; c. 13, l. 31-67,  c. 27, l. 13-19]

Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Frenz add the teachings of Picardi as above, in order to extract information including the make, model, serial number or object category from the image. [Picardi: c. 3, l. 55-56]

Regarding Claim 12, Note the Rejection for claim 11, wherein Frenz further discloses
The communications device as claimed in claim 11, wherein the communications device (i.e. computing device 11) comprises one of a smart phone, a tablet, or a computing device with a camera. [discloses the communication device is computing device 11 such as mobile phone 156, tablet computing device 157, portable computing 

Regarding Claim 13, Note the Rejection for claim 11, wherein Frenz further discloses
The communications device as claimed in claim 11, wherein the at least one communications link comprises at least one of the group consisting of. a cellular connection; wireless fidelity (Wi-Fi); near field communications (NFC); Ethernet; a USB connection; Z- wave; Bluetooth®; and Bluetooth® Low Energy.  [i.e. wired or wireless communication link; Para 0048, 0092, and the computing device 1120 or controller 134 interfaces with the system controller 134 of the test device through a controller interface 1144. Illustratively, the controller interface 1144 can be implemented through a USB port. The computer 1120 or controller 134 is also connected to a wide area network or world wide web (Internet) through a network interface or modem 146 to access information through the Internet; Para 0088 and remote or mobile computing devices, such as but not limited to mobile or cellular phones 156, tablets 157, laptop or portable computers 158 and remote desktop computers (not shown in FIG. 20), each of which can have functional elements similar to that of computing device 1120 or controller 134; Para 0091, indicating a USB connection and alternate embodiments, near field communication tools are used to provide the code. In such embodiments the mobile or remote computing device uses a radio to retrieve an embedded code on a chip (NFC chip or tag) when the radio is held closely to the chip; Para 0103]

Regarding Claim 14, Note the Rejection for claim 11, wherein Frenz further discloses
The communications device as claimed in claim 11, wherein the instructions that cause the processor to send the trigger message also cause the processor to 

Regarding claim 15, Frenz and Picardi meet the claim limitations as set forth in claim 11 and 14.
The communications device as claimed in claim 14, wherein the instructions that cause the processor to transmit at least the photo, the associated information, and the user information to the remote location further cause the processor to include the instrument data from the instrument in the associated information. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 11; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) 

Regarding Claim 16, Note the Rejection for claim 11, wherein Frenz further discloses
The communications device as claimed in claim 11, wherein the instrument data includes at least one of images, waveforms, measurements, instrument configuration settings, sensor data, and instrument identification data. [discloses providing associating images of a testing device with an information message for that testing device; Para 0020, or the information message can include a photo or picture taken by a camera located proximate the testing device so as to provide a picture of the testing device; Para 0066, and each message typically includes a test device identifier 14; Para 0049 and test data, including data from the sensor is provided from the system controller 134 to the remote test platform 1150 for access by remote or mobile computing devices; Para 0091]

Regarding Claim 17, Note the Rejection for claim 11, wherein Frenz further discloses
The communications device of claim 11, wherein the processor is further configured to execute instructions that cause the processor to identify the instrument prior to sending the trigger message. [discloses the camera 242 captures an optical image 244 of the bar code 240 and provides a digital image of the bar code to a reader application 245. The digital image is processed by the reader application 245 to provide an alphanumeric URL code 240 or the like which is used to access information or data for the test device 130; Para 0103 and 

Regarding claim 1, the claim(s) recites analogous limitations to claim 11 above,  and is/are therefore rejected on the same premise. Therefore, regarding claim 1, Frenz and Picardi meets the claim limitations as set forth in claim 11. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 11; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 4, Frenz and Picardi meet the claim limitations as set forth in claim 1, 11 and 14-16.
The method as claimed in claim 1, further comprising: receiving a message from the instrument, wherein the message includes instrument data, wherein the associated information for the photograph includes the instrument data.  [Please, refer 

Regarding claim 5, Frenz and Picardi meet the claim limitations as set forth in claim 1 and 11.
The method as claimed in claim 1, further comprising transmitting the photograph, associated information, and the user information to a server, and storing occurs on the server, wherein the server comprises one of a cloud server or a proprietary server. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 11; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).] 

Regarding Claim 6, Note the Rejection for claim 1 and 11, wherein Frenz further discloses
The method as claimed in claim 1, further comprising transmitting the photograph, associated information, and the user information to a server, wherein 

Regarding claim 7, Frenz and Picardi meet the claim limitations as set forth in claim 1 and 11.
The method as claimed in claim 2, wherein sending the trigger message from the communications device to the at least one instrument comprises sending the trigger message to a sensor and instrument data gathered from the instrument includes sensor data.  [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 11; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]


The method as claimed in claim 7, further comprising creating a streaming data bucket for the sensor on a cloud-based service.  [discloses upon selection the remote computing device then accesses or downloads the associated image from a storage device remote from the computing device such as in the cloud based server 136; Para 0068, information message is constructed if based on variables, and sent to the remote computing device directly or via the server platform "e.g. internet cloud" to the interested remote users; Para 0080,  test device 130 communicates with a remote test platform 1150 implemented through a remote server or cloud computing platform to provide remote access to test data and operating status of the test device 130; Para 0090, Large amounts of test data and/or status events can be transmitted using a real time streaming protocol or long polling algorithms such as Comet algorithms or Websocket Protocol, for example to respond to data requests from mobile or remote computing devices to provide test data to the remote or mobile devices and test data can be transmitted as a data stream to remote computing devices and decoded by a real time player or decoder; Para 0092]

Regarding claim 9, Frenz and Picardi meet the claim limitations as set forth in claim 1, 11 and 16.
The method as claimed in claim 2, wherein transmitting the trigger message to the at least one instrument comprises sending the trigger message to a test and measurement device, and instrument data comprises at least one of. a configuration of the test and measurement device; waveform data; measurement data; connections for channels on the test and measurement device; a type of a device under test; time stamp; date stamp; state information of the test and measurement device; and location.  [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 

Regarding Claim 10, Note the Rejection for claim 1 and 11, wherein Frenz further discloses
The method as claimed in claim 1, further comprising acquiring an identifier of the at least one instrument prior to transmitting the trigger message, wherein the identifier comprises one of a QR code, a UPC code from the instrument using the communications device, or a user- provided selection from a menu of instrument identifiers on a user interface of the communications device.  [discloses testing apparatus or device has an ID code 1200 (identification) to distinguish multiple test devices and the data therefor. The ID code is associated with an image such as a bar or QR code 1202 and …the mobile device equipped with a camera 240 is used to access data utilizing image or bar code 1202 affixed to the test device 130…and provides a digital image of the bar code …which is used to access information or data (i.e. transmitting the trigger message) for the test device 130 from the remote test platform 1150; Fig. 24-25, Para 0103]

Regarding Claim 20, Note the Rejection for claim 18, wherein Frenz further discloses
The test and measurement device as claimed in claim 18, wherein the processor is further configured to execute instructions that cause the processor to save information received through the communications link, wherein that 
Frenz does not explicitly disclose the following claim limitations:
… a photograph …
However, in the same field of endeavor Picardi discloses the deficient claim limitations, as follows:
… a photograph (i.e. media) [i.e. drone (i.e. mobile device) may search the image of the detected device for a bar-code to determine the information of the object (i.e. make and model of the device), or it may capture the photograph of the device and determine the information of the device (i.e. make and model of the device) or  the drone may transmits the captured media data (i.e. photograph of the of the device) to the control unit to perform the image recognition to determine the make and model of a device.(i.e. identification of the device) and control unit will store the media; c. 4, l. 43-49, c. 10, l. 5-33; indicating the photograph is saved in the control unit.] …
Frenz discloses taking the photograph of the bar-code attached to the test device (i.e. broadly interpreting taking the photograph of the test device) to determine the information of the test device, and transmitting the information of the test device to the test device to receive the test data from the associated text device. Picardi discloses capturing the photograph of the device and either find the barcode attached to the device to determine the information of the device or transmitting the captured photograph of the device to control unit (i.e. test device) to determine the information of the device and thereby saving the 
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Frenz add the teachings of Picardi as above, in order to extract information including the make, model, serial number or object category from the image. [Picardi: c. 3, l. 55-56]


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488